
	

114 HCON 84 IH: Recognizing former United States Federal Judge Frank Minis Johnson, Jr. for his role in the civil rights movement.
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mr. Al Green of Texas (for himself, Ms. Sewell of Alabama, Ms. Norton, Ms. Jackson Lee, Ms. Wilson of Florida, Mr. Meeks, and Mr. Hastings) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
		
		CONCURRENT RESOLUTION
		Recognizing former United States Federal Judge Frank Minis Johnson, Jr. for his role in the civil
			 rights movement.
	
	
 Whereas Judge Johnson served bravely in the armed forces during World War II before pursuing a legal career;
 Whereas Judge Johnson served on the U.S. Court of Appeals for the Fifth Circuit, U.S. Court of Appeals for the Eleventh Circuit, and the U.S. District Court for the Middle District of Alabama;
 Whereas in each capacity he courageously worked to advance the constitutional principles of freedom and equality;
 Whereas in 1956, in his decision in Browder v. Gayle, Judge Johnson struck down the Alabama bus segregation laws, assisting the leaders of the civil rights movement engaged in the Montgomery Bus Boycott;
 Whereas in 1961, in his decision in Gomillion v. Lightfoot, Judge Johnson invalidated as a violation of the 15th amendment an electoral plan setting the boundaries for the city of Tuskegee, Alabama, that systematically excluded Black voters;
 Whereas in 1961, in his decision in U.S. v. Alabama, Judge Johnson ordered that African-American registration be evaluated as equally as the least qualified White applicant approved for the voting rolls;
 Whereas in 1961, in his decision in Lewis v. Greyhound, Judge Johnson ordered the desegregation of the bus facilities in the city of Montgomery, Alabama;
 Whereas in 1961, in his decision in U.S. v. City of Montgomery, Judge Johnson required the city of Montgomery, Alabama, to surrender its voting registration records to the Department of Justice so that they could determine African-American voter registration;
 Whereas in 1962, in his decision in Sim v. Frink, Judge Johnson required the State of Alabama to reapportion State legislative districts to abide by the one man, one vote principle;
 Whereas in 1963, in his decision in Lee v. Macon County Board of Education, Judge Johnson ordered the desegregation of public schools in Alabama, the first statewide desegregation order of public schools in the Nation;
 Whereas in 1965, in his decision in Williams v. Wallace, Judge Johnson blocked Governor George Wallace’s prohibition in Alabama of the Southern Christian Leadership Conference’s Selma to Montgomery march for voting rights;
 Whereas in 1966, in his decision in White v. Crook, Judge Johnson ruled that the State of Alabama must grant African-Americans the right to serve on juries;
 Whereas in 1970, in his decision in Smith v. YMCA of Montgomery, Judge Johnson ordered the desegregation of the Montgomery chapter of the YMCA;
 Whereas in 1974, in his decision in U.S. v. Dothard, Judge Johnson ordered that the Alabama Department of Public Safety stop systematically excluding African-Americans from employment within its agency;
 Whereas in 1974, in his decision in Doe v. Plyler, Judge Johnson struck down a law that imposed a tuition of $1,000 on the children of undocumented immigrants;
 Whereas in 1995, Judge Johnson, in recognition of his decisions and service in pursuit of justice and equality for all, was awarded the Presidential Medal of Freedom by President Bill Clinton;
 Whereas the insight and constitutional judgment of Judge Johnson was invaluable and aided the Supreme Court as it recognized the violations and injustices in the Nation during the civil rights movement;
 Whereas the Supreme Court upheld and utilized the wisdom from many of Judge Johnson’s decisions; and
 Whereas it is evident that the civil rights movement would have been at a great disadvantage if someone without Judge Johnson’s judicious temperament, constitutional mindset, and dedication to rule of law had served in his stead: Now, therefore, be it
	
 That Congress recognizes former United States Federal Judge Frank Minis Johnson, Jr., for his role in the civil rights movement.
		
